DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Response to Amendment
The Amendment filed 12/07/2021 has been entered.  Claims 37-39, 41-42, 44-47, and 50-55 remain pending in the application.  Claims 1-36, 40, 43, and 48-49 have been canceled.  New claim 56 has been added.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/06/2022, 01/18/2022, and 03/25/2022 have been considered by the examiner.  

Allowable Subject Matter
Claims 37-39, 41-42, 44-47, and 50-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a process for producing a metal orthopedic implant, the process comprising: vertically additively building a metal orthopedic implant comprising an alloy of titanium, aluminum and vanadium and having macro-scale structures, wherein the metal orthopedic implant comprises an anterior side, a posterior side, a top side, a bottom side, and an aperture formed through one or more of the anterior side, the posterior side, the top side or the bottom side, the posterior side and the anterior side are external non-bone contacting surfaces, the bottom side and the top side are external bone contacting surfaces and the aperture is surrounded by at least one internal surface of the metal orthopedic implant, and vertically additively building comprises producing layers from the anterior side to the posterior side or from the posterior side to the anterior side such that the top side and the bottom side result from one or more edges of the layers and metal grains are aligned in a direction resulting in a greater number of grain boundaries present on the top side or the bottom side, and, in any order, stress-relieving the metal orthopedic implant or heating the metal orthopedic implant and compressing the heated metal orthopedic implant with hot isostatic pressure or hot uniaxial pressure, mechanically eroding one or more external bone contacting surfaces and the at least one internal surface surrounding the aperture of the metal orthopedic implant to impart micro-scale structures into the one or more external bone contacting surfaces and the at least one internal surface of the metal orthopedic implant, and chemically eroding one or more external bone contacting surfaces and the 
The closest prior art is Dong Cong et al, "Research on the surface morphology and biocompatibility of laser rapid forming titanium implants", Chinese Journal of Oral Implantology, 2013 ("Cong"), U. S. Patent Publication No. 2011/0014081 of Jones et al. ("Jones") as set forth in the Final Rejection mailed 10/08/2021.  Applicant argues that the Examiner acknowledges that Cong is silent regarding vertically additively building, the posterior side and the anterior side are external non-bone contacting surfaces, the bottom side and the top side are external bone contacting surfaces, and vertically additively building comprises producing layers from the anterior side to the posterior side or from the posterior side to the anterior side such that the top side and the bottom side result from one or more edges of the layers (remarks, page 10).  Applicant argues that Jones does not teach vertically additively building an implant comprising an alloy of titanium, aluminum and vanadium such that metal grains are aligned in a direction resulting in a greater number of grain boundaries present on the top side or the bottom side, as further recited in amended claim 51 (remarks, page 10).  Applicant argues that vertically additively building an implant would not necessary result in metal grains aligned in a direction resulting in a greater number of grain boundaries present on the top side or the bottom side, as further required by claim 51 (remarks, page 11).  Applicant argues that the additive manufacturing process for making a medical device using a titanium alloy has a complicated thermal behavior and grain structure and orientation are influenced by the additive manufacturing technology used and scanning 
The references do not teach or suggest metal grains are aligned in a direction resulting in a greater number of grain boundaries present on the top side or the bottom side in combination with the other elements of the claims.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733